                                                                       Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 1 of 12



                                                               1   M. Clare Ellis (SBN 317773)
                                                                   cellis@HuntonAK.com
                                                               2   HUNTON ANDREWS KURTH LLP
                                                                   50 California Street, Suite 1700
                                                               3   San Francisco, CA 94111
                                                                   Telephone: (415) 975-3708
                                                               4   Facsimile: (415) 975-3701
                                                               5
                                                                   Karma B. Brown (D.C. Bar No. 479774)
                                                               6   (appearance pro hac vice)
                                                                   kbbrown@HuntonAK.com
                                                               7   HUNTON ANDREWS KURTH LLP
                                                                   2200 Pennsylvania Avenue, NW
                                                               8   Washington, DC 20037
                                                                   Telephone: (202) 955-1893
                                                               9   Facsimile: (202) 778-2201
                                                              10   Counsel for Movant Intervenor-Defendants
                                                                   American Farm Bureau Federation,
                                                              11   American Sheep Industry Association,
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                                   National Cattlemen’s Beef Association, and
                                                              12
                              San Francisco, CA 94111




                                                                   Public Lands Council
                                                              13
                                                                                                  UNITED STATES DISTRICT COURT
                                                              14                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       OAKLAND DIVISION
                                                              15
                                                                   WILDEARTH GUARDIANS et al.,                      CASE NO.: 4:21-CV-00349-JSW
                                                              16
                                                                                  Plaintiffs,                       RELATED CASE NOS.
                                                              17                                                    4:21-CV-00344-JSW (First Filed);
                                                                           v.                                       4:21-CV-00561-JSW
                                                              18

                                                              19   DEBRA HAALAND, U.S. SECRETARY OF                 GRAY WOLF AGRICULTURAL
                                                                   THE INTERIOR, et al.,                            COALITION:
                                                              20
                                                                                 Defendants,                        (1)   NOTICE OF APPEAL; AND
                                                              21
                                                                   NATIONAL RIFLE ASSOCIATION OF                    (2)   REPRESENTATION STATEMENT
                                                              22   AMERICA and SAFARI CLUB
                                                              23   INTERNATIONAL,

                                                              24                 Intervenor-Defendant-Appellants,

                                                              25           and
                                                              26
                                                                   STATE OF UTAH,
                                                              27
                                                                                 Intervenor-Defendant-Appellant.
                                                              28


                                                                                         NOTICE OF APPEAL AND REPRESENTATION STATEMENT
                                                                                                     CASE NO.: 4:21-CV-00349-JSW
                                                                       Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 2 of 12


                                                               1                                         NOTICE OF APPEAL
                                                               2          Pursuant to Federal Rules of Appellate Procedure 3 and 4 and 28 U.S.C. § 1291, notice is
                                                               3   hereby given that Movant Intervenor-Defendants American Farm Bureau Federation, American
                                                               4   Sheep Industry Association, National Cattlemen’s Beef Association, and Public Lands Council

                                                               5   (collectively, the “Gray Wolf Agricultural Coalition”),1 hereby appeal the Court’s June 21, 2021

                                                               6   Order (Doc. 73). This appeal is taken to the United States Court of Appeals for the Ninth Circuit.

                                                               7

                                                               8   DATED: August 19, 2021                             HUNTON ANDREWS KURTH LLP
                                                               9
                                                                                                                      By:    /s/ Karma B. Brown
                                                              10                                                            M. Clare Ellis
                                                                                                                            Karma B. Brown (appearance pro hac vice)
                                                              11
                                                                                                                            Counsel for Movant Intervenor-Defendants
Hunton Andrews Kurth LLP




                                                                                                                            American Farm Bureau Federation,
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                                                                            American Sheep Industry Association,
                                                              13                                                            National Cattlemen’s Beef Association, and
                                                                                                                            Public Lands Council
                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28   1
                                                                    American Forest Resource Council, which was a Movant Intervenor-Defendant in the District
                                                                   Court, is not joining this appeal.
                                                                                                                 1
                                                                                                          NOTICE OF APPEAL
                                                                                                       CASE NO.: 4:21-CV-00349-JSW
                                                                       Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 3 of 12


                                                               1

                                                               2                                    REPRESENTATION STATEMENT
                                                               3           Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rules 3-2(b) and
                                                               4   12-2, Movant Intervenor-Defendants American Farm Bureau Federation, American Sheep Industry
                                                               5   Association, National Cattlemen’s Beef Association, and Public Lands Council (collectively, the
                                                               6   “Gray Wolf Agricultural Coalition”), hereby submit this Representation Statement. The following
                                                               7   list identifies all parties to the action, and also identifies their respective counsel by name, firm,
                                                               8   address, telephone number, and e-mail, where appropriate.
                                                               9                      PARTIES                                   COUNSEL OF RECORD
                                                              10     Plaintiff-Appellee WILDEARTH GUARDIANS            John R Mellgren (pro hac vice)
                                                                                                                       Western Environmental Law Center
                                                              11                                                       120 Shelton McMurphey Boulevard
                                                                                                                       Suite 340
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                                       Eugene, OR 97401
                              San Francisco, CA 94111




                                                                                                                       (541) 359-0990
                                                              13
                                                                                                                       Email: mellgren@westernlaw.org
                                                              14
                                                                                                                       Kelly E Nokes (pro hac vice)
                                                              15                                                       Western Environmental Law Center
                                                                                                                       P.O. Box 18
                                                              16                                                       Buena Vista, CO 81211
                                                                                                                       (575) 613-8051
                                                              17
                                                                                                                       Email: nokes@westernlaw.org
                                                              18
                                                                                                                       Jason Robert Flanders
                                                              19                                                       Aqua Terra Aeris Law Group
                                                                                                                       4030 Martin Luther King Jr. Way
                                                              20                                                       Oakland, CA 94609
                                                              21                                                       (916) 202-3018
                                                                                                                       Email: jrf@atalawgroup.com
                                                              22
                                                                     Plaintiff-Appellee WESTERN WATERSHEDS             John R Mellgren (pro hac vice)
                                                              23     PROJECT                                           Western Environmental Law Center
                                                                                                                       120 Shelton McMurphey Boulevard
                                                              24                                                       Suite 340
                                                              25                                                       Eugene, OR 97401
                                                                                                                       (541) 359-0990
                                                              26                                                       Email: mellgren@westernlaw.org

                                                              27                                                       Kelly E Nokes (pro hac vice)
                                                                                                                       Western Environmental Law Center
                                                              28
                                                                                                                       P.O. Box 18
                                                                                                                        1
                                                                                                        REPRESENTATION STATEMENT
                                                                                                         CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 4 of 12


                                                               1                 PARTIES                            COUNSEL OF RECORD
                                                                                                           Buena Vista, CO 81211
                                                               2                                           (575) 613-8051
                                                               3                                           Email: nokes@westernlaw.org

                                                               4   Plaintiff-Appellee CASCADIA WILDLANDS   John R Mellgren (pro hac vice)
                                                                                                           Western Environmental Law Center
                                                               5                                           120 Shelton McMurphey Boulevard
                                                                                                           Suite 340
                                                               6                                           Eugene, OR 97401
                                                               7                                           (541) 359-0990
                                                                                                           Email: mellgren@westernlaw.org
                                                               8
                                                                                                           Kelly E Nokes (pro hac vice)
                                                               9                                           Western Environmental Law Center
                                                                                                           P.O. Box 18
                                                              10
                                                                                                           Buena Vista, CO 81211
                                                              11                                           (575) 613-8051
                                                                                                           Email: nokes@westernlaw.org
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                   Plaintiff-Appellee ENVIRONMENTAL        John R Mellgren (pro hac vice)
                                                              13   PROTECTION INFORMATION CENTER           Western Environmental Law Center
                                                                                                           120 Shelton McMurphey Boulevard
                                                              14
                                                                                                           Suite 340
                                                              15                                           Eugene, OR 97401
                                                                                                           (541) 359-0990
                                                              16                                           Email: mellgren@westernlaw.org
                                                              17                                           Kelly E Nokes (pro hac vice)
                                                              18                                           Western Environmental Law Center
                                                                                                           P.O. Box 18
                                                              19                                           Buena Vista, CO 81211
                                                                                                           (575) 613-8051
                                                              20                                           Email: nokes@westernlaw.org
                                                              21   Plaintiff-Appellee KLAMATH FOREST       John R Mellgren (pro hac vice)
                                                              22   ALLIANCE                                Western Environmental Law Center
                                                                                                           120 Shelton McMurphey Boulevard
                                                              23                                           Suite 340
                                                                                                           Eugene, OR 97401
                                                              24                                           (541) 359-0990
                                                                                                           Email: mellgren@westernlaw.org
                                                              25

                                                              26                                           Kelly E Nokes (pro hac vice)
                                                                                                           Western Environmental Law Center
                                                              27                                           P.O. Box 18
                                                                                                           Buena Vista, CO 81211
                                                              28                                           (575) 613-8051

                                                                                                            2
                                                                                               REPRESENTATION STATEMENT
                                                                                                CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 5 of 12


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            Email: nokes@westernlaw.org
                                                               2

                                                               3   Plaintiff-Appellee KLAMATH SISKIYOU      John R Mellgren (pro hac vice)
                                                                   WILDLANDS CENTER                         Western Environmental Law Center
                                                               4                                            120 Shelton McMurphey Boulevard
                                                                                                            Suite 340
                                                               5                                            Eugene, OR 97401
                                                                                                            (541) 359-0990
                                                               6                                            Email: mellgren@westernlaw.org
                                                               7
                                                                                                            Kelly E Nokes (pro hac vice)
                                                               8                                            Western Environmental Law Center
                                                                                                            P.O. Box 18
                                                               9                                            Buena Vista, CO 81211
                                                                                                            (575) 613-8051
                                                              10
                                                                                                            Email: nokes@westernlaw.org
                                                              11
                                                                   Plaintiff-Appellee THE LANDS COUNCIL     John R Mellgren (pro hac vice)
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            Western Environmental Law Center
                              San Francisco, CA 94111




                                                                                                            120 Shelton McMurphey Boulevard
                                                              13                                            Suite 340
                                                                                                            Eugene, OR 97401
                                                              14
                                                                                                            (541) 359-0990
                                                              15                                            Email: mellgren@westernlaw.org

                                                              16                                            Kelly E Nokes (pro hac vice)
                                                                                                            Western Environmental Law Center
                                                              17                                            P.O. Box 18
                                                              18                                            Buena Vista, CO 81211
                                                                                                            (575) 613-8051
                                                              19                                            Email: nokes@westernlaw.org

                                                              20   Plaintiff-Appellee WILDLANDS NETWORK     John R Mellgren (pro hac vice)
                                                                                                            Western Environmental Law Center
                                                              21                                            120 Shelton McMurphey Boulevard
                                                              22                                            Suite 340
                                                                                                            Eugene, OR 97401
                                                              23                                            (541) 359-0990
                                                                                                            Email: mellgren@westernlaw.org
                                                              24
                                                                                                            Kelly E Nokes (pro hac vice)
                                                              25                                            Western Environmental Law Center
                                                              26                                            P.O. Box 18
                                                                                                            Buena Vista, CO 81211
                                                              27                                            (575) 613-8051
                                                                                                            Email: nokes@westernlaw.org
                                                              28

                                                                                                             3
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 6 of 12


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                               2   Plaintiff-Appellee KETTLE RANGE          John R Mellgren (pro hac vice)
                                                               3   CONSERVATION GROUP                       Western Environmental Law Center
                                                                                                            120 Shelton McMurphey Boulevard
                                                               4                                            Suite 340
                                                                                                            Eugene, OR 97401
                                                               5                                            (541) 359-0990
                                                                                                            Email: mellgren@westernlaw.org
                                                               6

                                                               7                                            Kelly E Nokes (pro hac vice)
                                                                                                            Western Environmental Law Center
                                                               8                                            P.O. Box 18
                                                                                                            Buena Vista, CO 81211
                                                               9                                            (575) 613-8051
                                                                                                            Email: nokes@westernlaw.org
                                                              10

                                                              11   Defendant-Appellant UNITED STATES        Michael Richard Eitel
                                                                   DEPARTMENT OF THE INTERIOR               U.S. Department of Justice
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            Environment and Natural Resources Division
                              San Francisco, CA 94111




                                                                                                            Wildlife and Marine Resources Section
                                                              13                                            999 18th Street, South Terrace 370
                                                                                                            Denver, CO 80202
                                                              14
                                                                                                            (303) 844-1479
                                                              15                                            Fax: (303) 844-1350
                                                                                                            Email: michael.eitel@usdoj.gov
                                                              16
                                                                   Defendant-Appellant UNITED STATES FISH   Michael Richard Eitel
                                                              17   AND WILDLIFE SERVICE                     U.S. Department of Justice
                                                              18                                            Environment and Natural Resources Division
                                                                                                            Wildlife and Marine Resources Section
                                                              19                                            999 18th Street, South Terrace 370
                                                                                                            Denver, CO 80202
                                                              20                                            (303) 844-1479
                                                                                                            Fax: (303) 844-1350
                                                              21                                            Email: michael.eitel@usdoj.gov
                                                              22
                                                                   Defendant-Appellant MARTHA WILLIAMS,     Michael Richard Eitel
                                                              23   DIRECTOR, UNITED STATES FISH AND         U.S. Department of Justice
                                                                   WILDLIFE SERVICE                         Environment and Natural Resources Division
                                                              24                                            Wildlife and Marine Resources Section
                                                                                                            999 18th Street, South Terrace 370
                                                              25
                                                                                                            Denver, CO 80202
                                                              26                                            (303) 844-1479
                                                                                                            Fax: (303) 844-1350
                                                              27                                            Email: michael.eitel@usdoj.gov

                                                              28

                                                                                                             4
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 7 of 12


                                                               1                 PARTIES                              COUNSEL OF RECORD
                                                                   Defendant-Appellant DEBRA HAALAND,        Michael Richard Eitel
                                                               2   U.S. SECRETARY OF THE INTERIOR            U.S. Department of Justice
                                                               3                                             Environment and Natural Resources Division
                                                                                                             Wildlife and Marine Resources Section
                                                               4                                             999 18th Street, South Terrace 370
                                                                                                             Denver, CO 80202
                                                               5                                             (303) 844-1479
                                                                                                             Fax: (303) 844-1350
                                                               6                                             Email: michael.eitel@usdoj.gov
                                                               7
                                                                   Intervenor-Defendant-Appellant NATIONAL   Stanford H. Atwood, Jr.
                                                               8   RIFLE ASSOCIATION OF AMERICA              Atwood & Associates
                                                                                                             750 University Avenue, Suite 130
                                                               9                                             Los Gatos, CA 95032
                                                                                                             (408) 395-5503
                                                              10
                                                                                                             Fax: (408) 395-5519
                                                              11                                             Email: stanford@atwoodlaw.net
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                             Hadan W Hatch (pro hac vice)
                              San Francisco, CA 94111




                                                                                                             National Rifle Association
                                                              13                                             Office of Litigation Counsel
                                                                                                             11250 Waples Mill Road
                                                              14
                                                                                                             Fairfax, VA 22030
                                                              15                                             (703) 267-1161
                                                                                                             Fax: (703) 267-3976
                                                              16                                             Email: hhatch@nrahq.org
                                                              17                                             Michael T Jean (pro hac vice)
                                                                                                             National Rifle Association
                                                              18
                                                                                                             11250 Waples Mill Road
                                                              19                                             Fairfax, VA 22030
                                                                                                             (703) 267-1158
                                                              20                                             Email: mjean@nrahq.org
                                                              21   Intervenor-Defendant-Appellant SAFARI     Jeremy Evan Clare (pro hac vice)
                                                              22   CLUB INTERNATIONAL                        Safari Club International
                                                                                                             501 Second Street, NE
                                                              23                                             Washington, DC 20002
                                                                                                             (202) 609-8179
                                                              24                                             Fax: (202) 403-2244
                                                                                                             Email: jclare@safariclub.org
                                                              25

                                                              26                                             Regina Lennox (pro hac vice)
                                                                                                             Safari Club International
                                                              27                                             501 Second Street, NE
                                                                                                             Washington, DC 20002
                                                              28                                             (202) 309-7862

                                                                                                              5
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 8 of 12


                                                               1                  PARTIES                              COUNSEL OF RECORD
                                                                                                             Email: rlennox@safariclub.org
                                                               2

                                                               3   Intervenor-Defendant-Appellant STATE OF   Jason DeForest
                                                                   UTAH                                      Utah Attorney General’s Office
                                                               4                                             350 North State Street, Suite 5110
                                                                                                             Salt Lake City, UT 84114
                                                               5                                             (385) 395-9884
                                                                                                             Email: jdeforest@agutah.gov
                                                               6

                                                               7                                             Anthony L Rampton
                                                                                                             Public Lands Coordinating Office
                                                               8                                             5110 State Office Building
                                                                                                             Salt Lake City, UT 84114
                                                               9                                             (801) 554-5734
                                                                                                             Email: arampton@agutah.gov
                                                              10

                                                              11                                             Kelsie Lynn Last
                                                                                                             Utah Attorney General’s Office
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                             5110 State Office Building
                              San Francisco, CA 94111




                                                                                                             Salt Lake City, UT 84114
                                                              13                                             (801) 537-9814
                                                                                                             Email: klast@agutah.gov
                                                              14

                                                              15   Movant Intervenor-Defendant-Appellant     Marguerite Clare Ellis
                                                                   AMERICAN FARM BUREAU FEDERATION           Hunton Andrews Kurth LLP
                                                              16                                             50 California Street, Suite 1700
                                                                                                             San Francisco, CA 94111
                                                              17                                             (415) 975-3708
                                                              18                                             Fax: (415) 975-3701
                                                                                                             Email: cellis@huntonak.com
                                                              19
                                                                                                             Karma Barsam Brown (pro hac vice)
                                                              20                                             Hunton Andrews Kurth LLP
                                                                                                             2200 Pennsylvania Avenue, NW
                                                              21                                             Washington, DC 20037
                                                              22                                             202-955-1893
                                                                                                             Email: kbbrown@huntonak.com
                                                              23
                                                                   Movant Intervenor-Defendant-Appellant     Marguerite Clare Ellis
                                                              24   AMERICAN SHEEP INDUSTRY ASSOCIATION       Hunton Andrews Kurth LLP
                                                                                                             50 California Street, Suite 1700
                                                              25                                             San Francisco, CA 94111
                                                              26                                             (415) 975-3708
                                                                                                             Fax: (415) 975-3701
                                                              27                                             Email: cellis@huntonak.com

                                                              28

                                                                                                              6
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                     Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 9 of 12


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            Karma Barsam Brown (pro hac vice)
                                                               2                                            Hunton Andrews Kurth LLP
                                                               3                                            2200 Pennsylvania Avenue, NW
                                                                                                            Washington, DC 20037
                                                               4                                            (202) 955-1893
                                                                                                            Email: kbbrown@huntonak.com
                                                               5
                                                                   Movant Intervenor-Defendant-Appellant    Marguerite Clare Ellis
                                                               6   NATIONAL CATTLEMEN’S BEEF                Hunton Andrews Kurth LLP
                                                               7   ASSOCIATION                              50 California Street, Suite 1700
                                                                                                            San Francisco, CA 94111
                                                               8                                            (415) 975-3708
                                                                                                            Fax: (415) 975-3701
                                                               9                                            Email: cellis@huntonak.com
                                                              10
                                                                                                            Karma Barsam Brown (pro hac vice)
                                                              11                                            Hunton Andrews Kurth LLP
                                                                                                            2200 Pennsylvania Avenue, NW
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            Washington, DC 20037
                              San Francisco, CA 94111




                                                                                                            (202) 955-1893
                                                              13                                            Email: kbbrown@huntonak.com
                                                              14
                                                                   Movant Intervenor-Defendant-Appellant    Marguerite Clare Ellis
                                                              15   PUBLIC LANDS COUNCIL                     Hunton Andrews Kurth LLP
                                                                                                            50 California Street, Suite 1700
                                                              16                                            San Francisco, CA 94111
                                                                                                            (415) 975-3708
                                                              17                                            Fax: (415) 975-3701
                                                              18                                            Email: cellis@huntonak.com

                                                              19                                            Karma Barsam Brown (pro hac vice)
                                                                                                            Hunton Andrews Kurth LLP
                                                              20                                            2200 Pennsylvania Avenue, NW
                                                                                                            Washington, DC 20037
                                                              21                                            (202) 955-1893
                                                              22                                            Email: kbbrown@huntonak.com

                                                              23   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                                   SPORTSMENS ALLIANCE FOUNDATION           Birch Horton Bittner and Cherot
                                                              24                                            1100 Connecticut Avenue, NW, Suite 825
                                                                                                            Washington, DC 20036
                                                              25                                            (202) 659-5800
                                                              26                                            Email: jlister@bhb.com

                                                              27                                            Jonathan David Wolf
                                                                                                            Berliner Cohen
                                                              28                                            10 Almaden Boulevard, Suite 1100

                                                                                                             7
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                    Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 10 of 12


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            San Jose, CA 95113-2233
                                                               2                                            (408) 286-5800
                                                               3                                            Fax: (408) 998-5388
                                                                                                            Email: jonathan.wolf@berliner.com
                                                               4
                                                                                                            Angela Hoffman Shaw
                                                               5                                            Berliner Cohen, LLP
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                               6                                            San Jose, CA 95113
                                                               7                                            (408) 286-5800
                                                                                                            Fax: (408) 998-5388
                                                               8                                            Email: angela.shaw@berliner.com

                                                               9                                            George Richard Pitts
                                                                                                            Rubin and Rudman, LLP
                                                              10                                            800 Connecticut Avenue, NW, Suite 400
                                                              11                                            Washington, DC 20006
                                                                                                            (240) 356-1566
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            Fax: (202) 223-1879
                              San Francisco, CA 94111




                                                                                                            Email: gpitts@bhb.com
                                                              13
                                                                   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                              14
                                                                   ROCKY MOUNTAIN ELK FOUNDATION            Birch Horton Bittner and Cherot
                                                              15                                            1100 Connecticut Avenue, NW, Suite 825
                                                                                                            Washington, DC 20036
                                                              16                                            (202) 659-5800
                                                                                                            Email: jlister@bhb.com
                                                              17
                                                                                                            Jonathan David Wolf
                                                              18
                                                                                                            Berliner Cohen
                                                              19                                            10 Almaden Boulevard, Suite 1100
                                                                                                            San Jose, CA 95113-2233
                                                              20                                            (408) 286-5800
                                                                                                            Fax: (408) 998-5388
                                                              21                                            Email: jonathan.wolf@berliner.com
                                                              22
                                                                                                            Angela Hoffman Shaw
                                                              23                                            Berliner Cohen, LLP
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                              24                                            San Jose, CA 95113
                                                                                                            (408) 286-5800
                                                              25                                            Fax: (408) 998-5388
                                                              26                                            Email: angela.shaw@berliner.com

                                                              27                                            George Richard Pitts
                                                                                                            Rubin and Rudman, LLP
                                                              28                                            800 Connecticut Avenue, NW, Suite 400

                                                                                                             8
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                    Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 11 of 12


                                                               1                  PARTIES                            COUNSEL OF RECORD
                                                                                                            Washington, DC 20006
                                                               2                                            (240) 356-1566
                                                               3                                            Fax: (202) 223-1879
                                                                                                            Email: gpitts@bhb.com
                                                               4
                                                                   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                               5   WISCONSIN BEAR HUNTERS ASSOCIATION       Birch Horton Bittner and Cherot
                                                                                                            1100 Connecticut Avenue, NW, Suite 825
                                                               6                                            Washington, DC 20036
                                                               7                                            (202) 659-5800
                                                                                                            Email: jlister@bhb.com
                                                               8
                                                                                                            Jonathan David Wolf
                                                               9                                            Berliner Cohen
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                              10
                                                                                                            San Jose, CA 95113-2233
                                                              11                                            (408) 286-5800
                                                                                                            Fax: (408) 998-5388
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                            Email: jonathan.wolf@berliner.com
                              San Francisco, CA 94111




                                                              13                                            Angela Hoffman Shaw
                                                                                                            Berliner Cohen, LLP
                                                              14
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                              15                                            San Jose, CA 95113
                                                                                                            (408) 286-5800
                                                              16                                            Fax: (408) 998-5388
                                                                                                            Email: angela.shaw@berliner.com
                                                              17
                                                                                                            George Richard Pitts
                                                              18
                                                                                                            Rubin and Rudman, LLP
                                                              19                                            800 Connecticut Avenue, NW, Suite 400
                                                                                                            Washington, DC 20006
                                                              20                                            (240) 356-1566
                                                                                                            Fax: (202) 223-1879
                                                              21                                            Email: gpitts@bhb.com
                                                              22
                                                                   Movant Intervenor-Defendant-Appellant    James Hardwick Lister (pro hac vice)
                                                              23   MICHIGAN BEAR HUNTERS ASSOCIATION        Birch Horton Bittner and Cherot
                                                                                                            1100 Connecticut Avenue, NW, Suite 825
                                                              24                                            Washington, DC 20036
                                                                                                            (202) 659-5800
                                                              25                                            Email: jlister@bhb.com
                                                              26
                                                                                                            Jonathan David Wolf
                                                              27                                            Berliner Cohen
                                                                                                            10 Almaden Boulevard, Suite 1100
                                                              28                                            San Jose, CA 95113-2233

                                                                                                             9
                                                                                                REPRESENTATION STATEMENT
                                                                                                 CASE NO.: 4:21-CV-00349-JSW
                                                                      Case 4:21-cv-00349-JSW Document 100 Filed 08/19/21 Page 12 of 12


                                                               1                  PARTIES                         COUNSEL OF RECORD
                                                                                                         (408) 286-5800
                                                               2                                         Fax: (408) 998-5388
                                                               3                                         Email: jonathan.wolf@berliner.com

                                                               4                                         Angela Hoffman Shaw
                                                                                                         Berliner Cohen, LLP
                                                               5                                         10 Almaden Boulevard, Suite 1100
                                                                                                         San Jose, CA 95113
                                                               6                                         (408) 286-5800
                                                               7                                         Fax: (408) 998-5388
                                                                                                         Email: angela.shaw@berliner.com
                                                               8
                                                                                                         George Richard Pitts
                                                               9                                         Rubin and Rudman, LLP
                                                                                                         800 Connecticut Avenue, NW, Suite 400
                                                              10                                         Washington, DC 20006
                                                              11                                         (240) 356-1566
                                                                                                         Fax: (202) 223-1879
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12                                         Email: gpitts@bhb.com
                              San Francisco, CA 94111




                                                              13

                                                              14   DATED: August 19, 2021                   HUNTON ANDREWS KURTH LLP
                                                              15
                                                                                                            By:    /s/ Karma B. Brown
                                                              16
                                                                                                                  M. Clare Ellis
                                                              17                                                  Karma B. Brown (appearance pro hac vice)
                                                                                                                  Counsel for Movant Intervenor-Defendants
                                                              18                                                  American Farm Bureau Federation,
                                                                                                                  American Sheep Industry Association,
                                                              19                                                  National Cattlemen’s Beef Association, and
                                                                                                                  Public Lands Council
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                          10
                                                                                             REPRESENTATION STATEMENT
                                                                                              CASE NO.: 4:21-CV-00349-JSW
